Citation Nr: 0123044	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  93-23 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date for an award of a 50 
percent evaluation for dysthymic disorder (previously 
diagnosed as generalized anxiety with prominent anxiety 
features) prior to October 6, 1987.

2.  Entitlement to an increased rating for dysthymic disorder 
(previously diagnosed as generalized anxiety with prominent 
anxiety features), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Luis Vidal Arbona, Attorney


WITNESS AT HEARING ON APPEAL

The appellant's psychiatrist


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to 
November 1941 and from December 1941 until his retirement in 
December 1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1988 rating decision of the Regional 
Office (RO) that denied the veteran's claim for an increased 
rating for his service-connected psychiatric disability, then 
evaluated as 30 percent disabling.  Subsequently, based on 
the receipt of additional evidence, including the report of a 
Department of Veterans Affairs (VA) psychiatric examination, 
the RO, by rating action dated in February 1991, increased 
the evaluation assigned for the veteran's psychiatric 
disability to 50 percent, effective July 1989.  The veteran 
disagreed with the effective date assigned for the higher 
rating.  

This case has been before the Board on several previous 
occasions.  In May 1994, the Board remanded the issue of 
entitlement to an earlier effective date for an award of a 50 
percent evaluation for generalized anxiety disorder.  The 
Board again remanded the claim for additional development of 
the record in November 1995.  At that time, the issue of 
entitlement to an increased rating was also adjudicated, and 
additional development was also sought with respect to this 
issue.  In a decision dated in September 1999, the Board 
denied the veteran's claim for an increased rating for 
generalized anxiety disorder.  This decision also assigned an 
effective date of October 6, 1987, for the award of a 50 
percent evaluation for dysthymic disorder (previously 
generalized anxiety disorder with prominent depressive 
features).  The part of the decision assigning an earlier 
effective date was implemented by the RO in a rating decision 
dated in January 2000.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court) which, by 
an order dated in November 2000, granted a Joint Motion for 
Remand and to Stay Further Proceedings (Joint Motion).  The 
Court vacated that part of the Board's decision that denied 
an effective date earlier than October 6, 1987 for the award 
of a 50 percent evaluation for the veteran's service-
connected anxiety disorder and an increased rating for 
dysthymic disorder (previously generalized anxiety disorder 
with prominent depressive features).  The Board was directed 
to consider all the evidence and to obtain the veteran's 
Social Security records.  

As noted in the Board's September 1999 decision, various 
statements in the record refer to a claim for a total rating 
based on individual unemployability due to service-connected 
disabilities.  As this matter was not developed or certified 
for appeal, it is again referred to the RO for appropriate 
action.


REMAND

The veteran asserts that an effective date prior to October 
6, 1987 should be assigned for the award of a 50 percent 
evaluation for his service-connected psychiatric disability, 
and that a higher rating is warranted for dysthymic disorder.  
As noted in the Joint Motion, the veteran asserts that he is 
in receipt of Social Security benefits.  Where the VA has 
actual notice that the appellant is receiving disability 
benefits from the Social Security Administration, the duty to 
assist requires VA to obtain a copy of the decision and the 
supporting medical records upon which the award was based.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In addition, the Board points out that the criteria 
pertaining to the evaluation of psychiatric disabilities were 
amended twice during the course of the veteran's appeal.  The 
first change was effective on February 3, 1988, and the 
second change was effective on November 7, 1996.  There is no 
indication in the record that the criteria in effect prior to 
February 3, 1988 have been considered.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  Among other 
things, this law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his psychiatric 
disability, to include in particular 
since February 1987.  He should execute 
the proper authorization forms for 
release of this information, and the RO 
should obtain any records that have not 
already been associated with the claims 
folder.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and severity of the manifestations 
of his psychiatric disability.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  If there are psychiatric 
disorders other than dysthymic disorder, 
the examiner should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be specified.  The 
psychiatrist should describe how the 
symptoms of dysthymia affect the 
veteran's social and industrial capacity, 
and whether the condition is permanent in 
nature.  The report of the examination 
should include a complete rationale for 
all opinions expressed.  The examiner 
should assign a Global Assessment of 
Functioning score for the service-
connected psychiatric disability 
manifestations, and psychiatric 
manifestations that may not be clinically 
distinguished therefrom.  A definition of 
the numerical code assigned should be 
provided in order to comply with the 
requirements of Thurber v. Brown, 5 Vet. 
App. 119 (1993).  All necessary tests 
should be performed.  The entire claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

6. Thereafter, the RO should readjudicate 
the issues on appeal.  The record as a 
whole, including medical history, should 
be considered in making such 
determinations.  If any benefit sought on 
appeal remains denied, the veteran, and 
the veteran's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, to include the criteria for 
rating psychiatric disabilities that were 
in effect prior to February 3, 1988, 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


